DETAILED ACTION
This Office Action is in response to the application 16/864,649 filed on 05/01/2020.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/01/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 05/01/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 05/01/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 05/01/2020 has been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthy et al. (hereinafter Narayanamurthy), Pub. No.: US 2020/0320046 in view of Shemer et al., (hereinafter Shemer), Pub. No.: US 2020/0119911.
Referring to claim 1, Narayanamurthy teaches a system configured to deduplicate and store sets of data, the system comprising: 
one or more computer processors and a computer readable storage device stored on at least one of the one or more computer processors; 
the computer readable storage device configured to store a plurality of sets of data for a plurality of hosts, wherein each sets of data of the plurality of sets of data corresponding to each host of the plurality of hosts is encrypted with one or more different encryption keys, and wherein at least one of the plurality of sets of data contains deduplicated data (abstract; para. 0073 and figs. 6, various client/host with various data/set of data).

Narayanamurthy does not explicitly disclose a key translator configured to create at least one translation key based, at least in part, on the one or more different encryption keys and the deduplicated data, and wherein the at least one translation key is configured to translate from a first encryption key to a second encryption key of the one or more different encryption keys.  

However, in an analogous art, Shemer teaches a key translator configured to create at least one translation key based, at least in part, on the one or more different encryption keys and the deduplicated data, and wherein the at least one translation key is configured to translate from a first encryption key to a second encryption key of the one or more different encryption keys (abstract, translation of encrypted data to other encrypted data by using different key/key conversion; paras. 0084, 0090 and fig. 8).

(Shemer: para. 0019).

Referring to claim 2, Narayanamurthy and Shemer teach the system of claim 1. Narayanamurthy further teaches wherein the computer readable storage device comprises: a storage controller configured to: create deduplication links; receive read and write instructions from a host; and send instructions to the key translator, and a physical storage configured to store the deduplicated data (Narayanamurthy: para. 0069 and fig. 6; read and write data).

Referring to claim 3, Narayanamurthy and Shemer teach the system of claim 2. Shemer further teaches wherein instructions sent to the key translator are to translate the deduplicated data with the at least one translation key (Shemer: abstract, paras. 0084, 0090 and fig. 8).

Referring to claim 4, Narayanamurthy and Shemer teach the system of claim 3. Shemer further teaches wherein the at least one translation key is based on symmetric encryptions keys (Shemer: para. 32 and fig. 2).

Referring to claim 5, Narayanamurthy and Shemer teach the system of claim 3. Shemer further teaches wherein the at least one translation key is based on decrypting the deduplicated data with an original key, and subsequently re-encrypting the deduplicated data with an encryption key, wherein the original key is used to decrypt the deduplicated data and the encryption key is used to encrypt data by the plurality of hosts sending read instructions (Shemer: paras. 0021-0024 and fig. 1).

Referring to claim 6, Narayanamurthy and Shemer teach the system of claim 5. Shemer further teaches wherein the key translator is further configured to re-salt the deduplicated data following the duplicated data being translated with the at least one translation key (Shemer: abstract, translation of encrypted data to other encrypted data by using different key/key conversion; paras. 0084, 0090 and fig. 8).

Referring to claim 7, Narayanamurthy and Shemer teach the system of claim 2. Narayanamurthy further teaches wherein instructions sent to the key translator are to send the at least one translation key to the storage controller, and wherein the storage controller is configured to translate the duplicated data with the at least one translation key (Narayanamurthy: abstract, paras. 0024, 0056 and figs. 1-4, metadata 410).

Referring to claim 8, Narayanamurthy and Shemer teach the system of claim 2. Narayanamurthy further teaches wherein the storage controller is further configured to store a metadata database, wherein the metadata database is configured to store information on a physical location of data in a physical storage device (Narayanamurthy: paras. 0026-0030 and fig. 1, storage controller).

Referring to claim 9, Narayanamurthy and Shemer teach the system of claim 2. Narayanamurthy further teaches wherein the storage controller is further configured to store a deduplication database, wherein the deduplication database is configured to store information on data that has been deduplicated (Narayanamurthy: paras. 0026-0030 and fig. 1, storage controller).

Referring to claim 10, Narayanamurthy and Shemer teach the system of claim 2. Narayanamurthy further teaches wherein the key translator is further configured to hash encrypted data when the storage controller receives a write instruction for the encrypted data, and wherein the hash is used by the storage controller to determine whether the encrypted data can be deduplicated based on the deduplication database (Narayanamurthy: para. 0069 and fig. 6; read and write data).

Referring to claim 11, Narayanamurthy and Shemer teach the system of claim 2. Shemer further teaches wherein the key translator further comprises a load balancer (Shemer: abstract, paras. 0084, 0090 and fig. 8).

Referring to claim 12, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 5, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/24/2022